Citation Nr: 0127517	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  00-13 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Whether new and material evidence to reopen a claim for 
service connection for hearing loss has been presented.  

3.  Entitlement to service connection a forehead injury. 

4.  Entitlement to service connection for flat feet. 

5.  Whether new and material evidence to reopen a claim for 
service connection for a back disability has been presented.    



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from June 1966 to May 1969.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  

The RO developed the claim for service connection for a back 
disability without reference to the fact that this issue was 
denied by final rating action dated in October 1970, and the 
issue has been characterized accordingly on the title page.   

The issue of entitlement to service connection for 
generalized anxiety disorder was raised by the veteran's 
representative in her December 2001 presentation to the 
Board, and the RO is directed to adjudicate this issue.   


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  It is 
noted that the RO found the claims for service connection for 
a forehead injury, flat feet and a back disability to be not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case, as requested by the veteran's 
representative in her December 2001 presentation to the 
Board, is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Potential prejudice to the veteran could 
also result from initial adjudication by the Board of the 
issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for a back 
disability.  Id.  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  This development should include 
obtaining any additional pertinent records which may be 
available, and affording the veteran VA examinations to 
determine if the disabilities at issue may be attributed to 
the veteran's military service.  In this regard, the veteran 
asked the RO to obtain treatment records from a VA medical 
facility in Jasper, Alabama, and it is unclear if these 
records have been obtained.  In addition, VA clinical records 
dated from July 2000 to July 2001 submitted after the May 
2000 statement of the case have not been addressed by a 
supplemental statement of the case, as is required by 
38 C.F.R. § 20.1304(c).  The RO will be requested to cure 
this defect upon remand.  Finally, while the VA Form 4030 
(BRIEFFACE) indicated the veteran failed to report to a 
hearing at the RO before a Board Member on November 2001, the 
RO upon remand will be requested to add documentation of the 
veteran's failure to attend this hearing to the claims file. 

1.  The RO should obtain any pertinent 
clinical records not already of record, to 
include those from treatment rendered at a 
VA medical facility in Jasper, Alabama.  
The veteran should also be provided VA 
examinations that include medical opinions 
as to whether the veteran has hearing 
loss, a forehead injury, flat feet, or a 
back disability that are etiologically 
related to service.  The claims file must 
be made available to the examiners for 
this purpose.   

2.  The veteran should be scheduled for a 
psychiatric examination to determine 
whether he has post-traumatic stress 
disorder as a result of in-service 
stressors.  The RO must specify for the 
examiner stressor or stressors that the RO 
has determined are established by the 
record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  If the examiner 
determines that the veteran has any 
psychiatric disorders in addition to or 
other than post-traumatic stress disorder, 
the examiner should specify whether the 
disorder is etiologically related to 
service.  If certain symptomatology cannot 
be disassociated from one psychiatric 
diagnosis or the another, it should be so 
specified.

3.  The RO should provide documentation in 
the claims file that the veteran failed to 
report for a hearing scheduled for 
November 8, 2001. 

4.  The RO must review the claims file and 
ensure that the action requested above has 
been accomplished, and that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001) are fully 
complied with and satisfied. 

5.  Thereafter, the RO should readjudicate 
the claims on appeal as listed on the 
title page.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Specifically, 
the SSOC should document consideration of 
the VA outpatient treatment records dated 
from July 2000 to July 2001 that were not 
previously addressed by statement of the 
case and any evidence developed pursuant 
to this remand.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





